DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Drawings
The drawings were received on 5/7/2021. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, 7-11, 16-17, and 20 are objected to because of the following informalities:
Regarding claim 1, “of the locking nut” should be inserted after “the female threads” in line 9.
Claim 3 recites the limitation “the outside surface of the muzzle adapter” in line 2. There is insufficient antecedent basis for this limitation in the claim because an outside surface of the muzzle adapter was not previously recited. Further regarding claim 3, “of the muzzle adapter” should be inserted after “the male threads” in line 3. 
Claims 7-8 recite the limitations “male threads” (line 2) and “the outside surface” (line 2). There is insufficient antecedent basis for these limitations in the claims because male threads of muzzle adapter were already claimed but an outside surface of the muzzle adapter was not.
Regarding claim 9, “of the accessory mount” should be inserted after “the male threads” in both line 3 and line 4.
Regarding claim 10, the word “the” should be inserted before “accessory mount” in line 1, “of the accessory mount” should be inserted after “the male threads” in line 2, the word “has” in line 4 should say “having”, and “the portion of reduced diameter” in lines 4-5 should instead say “the neck portion”.
Regarding claim 11, “sized” in line 2 should instead say “adapted” or “configured”.
Claim 16 recites the limitations “a firearm barrel” (line 2) and “a suppressor” (line 5). There is insufficient antecedent basis for these limitations in the claim because a firearm barrel and a suppressor were both already recited in line 1. Further regarding claim 16, “of the locking nut” should be inserted after “the female threads” in line 10.
Regarding claim 17, “of the suppressor mount” should be inserted after “the female threads” in line 2 and “the” should be deleted from before the word “threading” in line 3.
Regarding claim 20, “of the suppressor mount” should be inserted after “the male threads” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the retaining ring” in line 13 is unclear as claimed. A retaining ring was not previously recited and no structural or functional relationship is provided for the retaining ring with respect to any of the other claim limitations. As such “the retaining ring” should be deleted.
Regarding claim 2, the limitation “wherein the locking ring generally has a hoop shape” (line 1) is unclear as claimed. What shape does and does not constitute a hoop shape? Does applicant mean an annular shape? Additionally, the word “generally” is a relative term which renders the claim limitation indefinite because it is unclear what would and what would not be considered generally a hoop shape. For examination, it was assumed that applicant intended to claim “wherein the locking ring has an annular shape”.
Claim 10 recites the limitations “the retaining structure” (line 2) and “the pin or fastener” (line 3). There is insufficient antecedent basis for these limitations in the claim. A retaining structure was not previously claimed, thus rendering unclear what retaining structure applicant is referring to. Further, a fastener was previously claimed as being between the locking nut and the accessory mount, but a pin was not previously claimed in any form or capacity.
Claim 15 recites the limitation “the flash hiding portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends from claim 13, which depends from claim 1. As such, a flash hiding portion was not previously recited. For examination, it was assumed that applicant intended for claim 15 to depend from claim 14. 
Claims 3-9 and 11-14 are rejected for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is in dependent form but fails to contain a reference to a claim previously set forth because the preamble of claim 18 says “The method of 16”. The examiner is of the position that inserting he word “claim” before “16” in line 1 would be sufficient to remedy the issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham, II (US 9921021), herein referenced ‘Graham’.
Regarding claims 1, 12, 13, and 16, Graham discloses a suppressor mounting assembly (1) for a muzzle accessory (2) and a muzzle adapter (8), the muzzle adapter having an adapter body (Fig. 2) with male threads (14) and a bearing surface (22) located proximally of the male threads (Fig. 2), and the muzzle accessory having an accessory mount (Fig. 4) with an outside surface (36) defining male threads (28) and an inside surface (34) defining female threads (38) corresponding to the male threads on the muzzle adapter (Fig. 12), the mounting assembly comprising: 
a locking nut (4) extending along a central axis (AX) from a proximal end (Fig. 12; left side) to a distal end (Fig. 12; right side), the proximal end defining a central proximal opening (50; Fig. 5) and the distal end defining a central distal opening (50; Fig. 5), the locking nut having an inside surface (46) with female threads (44) and an inside taper (56-58) located proximally of the female threads of the locking nut (Figs. 5-6 and 12), the female threads of the locking nut corresponding to the male threads on the accessory mount (Fig. 12; col. 6 lines 18-19); and 
a locking ring (6) having an inside face (66) configured to engage the bearing surface on the muzzle adapter (Figs. 7-8 and 12; col. 6 lines 6-7) and having an outside face (60) that includes an outside taper (68) configured to engage the inside taper of the locking nut (col. 6 lines 7-12); 
wherein in an assembled state in which the accessory mount threadably engages the muzzle adapter, the locking nut is configured to be threaded onto the accessory mount (Fig. 12; col. 6 lines 18-19) with the locking ring engaging the bearing surface on the muzzle adapter (Figs. 7-8 and 12; col. 6 lines 6-7) and engaging the inside taper of the locking nut (col. 6 lines 7-12).
Regarding claim 2, Graham discloses wherein the locking ring has an annular shape (col. 5 line 55) and defines a break (65) along a circumference of the locking ring (Figs. 7-8).
Regarding claims 3 and 17, Graham discloses wherein the outside surface of the muzzle adapter includes an adapter outer sealing taper (18) positioned distally of the male threads (Figs. 2 and 12); 
wherein the inside surface of the accessory mount includes a mount inner sealing taper (40) corresponding to the adapter outer sealing taper (Fig. 12) and is positioned distally of the female threads on the inside surface of the accessory mount (Fig. 4); and 
wherein, in the assembled state, the adapter outer sealing taper sealingly engages the mount inner sealing taper (Fig. 12; col. 4 line 58 – col. 5 line 7).
Regarding claim 4, Graham discloses wherein the inside taper defines an included first taper angle with respect to the central axis (Figs. 5-6 and 12; col. 5 lines 30-35) and the outside taper defines an included second taper angle with respect to the central axis (Figs. 7-8 and 12; col. 6 lines 7-12), the included first taper angle substantially equal to the included second taper angle (Fig. 12).
Regarding claim 6, Graham discloses wherein the inside face of the locking ring is substantially parallel to the bearing surface on the muzzle adapter (Fig. 12; col. 5 line 66 – col. 6 line 7).
Regarding claims 7 and 18, Graham discloses wherein the female threads on the inside surface of the accessory mount and the male threads of the muzzle adapter are right-hand threads (Figs. 2, 4, and 11), and wherein the female threads on the inside surface of the locking nut and the male threads on the outside surface of the accessory mount are left-hand threads (Figs. 4, 6, and 11).
Regarding claim 11, Graham discloses wherein the central proximal opening and the central distal opening of the locking nut are each configured to receive the muzzle adapter therethrough (Fig. 12; col. 5 lines 21-23).
Regarding claims 14-15, Graham discloses wherein the muzzle adapter includes a flash hiding portion (10) with a plurality of prongs extending distally of the adapter body (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, II (US 9921021), as applied to claims 4 and 1 above, respectively.
Regarding claim 5, Graham discloses each of the included first taper angle and the included second taper angle, but does not expressly teach wherein each of the included first taper angle and the included second taper angle is from 15 to 30 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the included first taper angle and the included second taper angle of Graham to be between 15 and 30 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Graham discloses wherein the female threads on the inside surface of the accessory mount and the male threads of the muzzle adapter are right-hand threads (Figs. 2, 4, and 11), and wherein the female threads on the inside surface of the locking nut and the male threads on the outside surface of the accessory mount are left-hand threads (Figs. 4, 6, and 11), but does not expressly teach wherein the female threads on the inside surface of the accessory mount and the male threads of the muzzle adapter are left-hand threads, and wherein the female threads on the inside surface of the locking nut and the male threads on the outside surface of the accessory mount are right-hand threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the direction of the threading of Graham such that the female threads on the inside surface of the accessory mount and the male threads of the muzzle adapter are left-hand threads instead of right handed threads and such that the female threads on the inside surface of the locking nut and the male threads on the outside surface of the accessory mount are right-hand threads instead of left-handed threads, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, II (US 9921021), as applied to claims 1 and 16 above, respectively, and further in view of Addis (US 10082355), herein referenced ‘Addis’.
Regarding claims 9-10 and 19-20, Graham discloses wherein the accessory mount includes a neck portion positioned distally of the male threads of the accessory mount (Fig. 12), but does not expressly teach wherein the neck portion has a reduced diameter compared to the male threads of the accessory mount, wherein the inside surface of the locking nut defines a circumferential groove adjacent the distal end, or wherein a radially outer part of a snap ring is in the circumferential groove and a radially inner part of the snap ring is in the neck portion.
Addis teaches a mounting assembly (Figs. 1-3) for a firearm (10) including a muzzle accessory (46) with a neck portion (58) of reduced diameter (Fig. 2), a locking nut with a circumferential groove (82-84) adjacent the distal end (Fig. 2), and a snap ring (88) with a radially outer part in the circumferential groove of the locking nut and a radially inner part in the neck portion of the muzzle accessory (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mounting assembly of Graham with a snap ring between the muzzle accessory and the locking nut as taught by Addis in order to ensure that the muzzle accessory and the locking nut are secure with respect to one another during normal operation (Addis; col. 3 lines 46-52).
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641